Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2007 DEERFIELD CAPITAL CORP. (Exact name of registrant as specified in its charter) MARYLAND 32551 20 (State or Other (Commission (I.R.S. Employer Jurisdiction of File Number) Identification No.) Incorporation) 6250 North River Road 60018 Rosemont, IL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (773) 380-1600 Deerfield Triarc Capital Corp. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. As previously disclosed by Deerfield Capital Corp. (formerly Deerfield Triarc Capital Corp.) (DFR) in a Current Report on Form 8-K dated December 21, 2007, DFR entered into an agreement and plan of merger dated as of December 17, 2007 (the Merger Agreement) by and among DFR, DFR Merger Company, LLC (the Buyer Sub), Deerfield & Company LLC (Deerfield), and Triarc Companies, Inc. (Triarc), as sellers representative (the Sellers Representative).
